Citation Nr: 1308209	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-30 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from July 1943 to April 1946, and from August 1950 to March 1970.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision and a December 2008 administrative decision.

In a June 2008 statement, the appellant indicated that she wished to file a claim for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) for accrued benefits purposes.  In a December 2008 administrative decision, the issue of entitlement to an increased compensation claim for accrued benefits purposes was addressed.  However, there is no indication that this administrative decision considered the issue of entitlement to TDIU for accrued benefits purposes.  As such, the issue of entitlement to TDIU for accrued benefits purposes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection for the cause of the Veteran's death and entitlement to burial benefits.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Board notes that the Veteran's death certificate reveals that the Veteran was hospitalized for 12 days prior to his death at the Wilma Vazquez Hospital.  The appellant submitted 2 medical records from this 12-day hospital stay.  In a July 22, 2008, letter, the appellant was requested to complete, sign, and return to VA an enclosed VA Form 21-4142, Authorization and Consent to Release Information form for the records related to the Veteran's final hospitalization.  In August 2008, the appellant submitted an Authorization and Consent to Release Information form for Hospital Wilma N. Vazquez, and Jaime Rodriguez Solis, M.D. for several days in March 2008 leading up to the Veteran's death. 

VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2012).  As such, the Board finds that the issue of entitlement to service connection for cause of death must be remanded in order to obtain any relevant private treatment records that have not yet been associated with the claims file, to specifically include any medical records listed on the August 2008 Authorization and Consent to Release Information form. Additionally, upon remand, any VA treatment records from the years leading up to the Veteran's death that were not previously associated with the claims file should be obtained. 

Further, the Board notes that the Veteran's death certificate listed bilateral pneumonia as the immediate cause of death.  Sepsis, congestive heart failure, and Alzheimer dementia were also listed on this death certificate.  At the time of his death, the Veteran was service connected for adenocarcinoma of the prostate, status post hormonal treatment; bronchitis with emphysema; bilateral orchiectomy associated with adenocarcinoma of the prostate, status post hormonal treatment; traumatic arthritis of the right shoulder; mild hearing loss; mild conjunctivitis; and erectile dysfunction associated with adenocarcinoma of the prostate, status post hormonal treatment.

The appellant asserted in the July 2010 VA Form 9 that the Veteran was diagnosed with chronic bronchitis for many years and that the hospital where he died misdiagnosed him.  The appellant also suggested in her January 2009 notice of disagreement (NOD) that pneumonias are more frequent in elderly people with chronic bronchitis and that pneumonia is often the terminal event of comorbid diseases.  Further, the appellant asserted in a June 2008 statement that the Veteran's death was due to hypertension or cardiovascular disease that she believed had its inception during his military service or within the one-year presumptive period.

A VA medical opinion was provided in October 2008.  The examiner reviewed the claims file and noted that the death certificate shows diagnoses of bilateral pneumonia, congestive heart failure, sepsis, and Alzheimer disease.  The examiner noted that the electronic record shows a normal pulmonary function test in 2006 and chest x-ray report and normal PSA results in 2008.  The examiner determined that, after reviewing the patient medical record, these is evidence of normal pulmonary function studies, chest x-rays, and prostate cancer markers.  There is no evidence of hospitalization secondary to these conditions that can represent progression of his condition, as well as primary care follow-up notes described as stable pulmonary and prostate condition.  The examiner opined that the patient's cause of death was secondary to an acute bilateral pneumonic process, advanced age, and associated poor immune system seen on this patient.

In May 2012, a VA medical opinion was provided, based on review of conflicting medical evidence, with regard to the question of whether the Veteran's cause of death could be attributed to herbicide exposure.  This examiner noted that the Veteran's service treatment records and VA Medical Center (VAMC) records showed that he had a longstanding history of respiratory problems, including severe bronchial asthma and chronic obstructive lung disease (COPD).  Upon review and discussion of the relevant medical evidence, the examiner determined that, based on the March 28, 2008, summary statement, the Veteran developed sepsis secondary to his bilateral pneumonia with overwhelming infection.  In a 91-year-old patient with compromised immune status due to COPD and renal failure, the Veteran likely developed multiorgan system failure due to overwhelming sepsis which included heart failure.  Therefore, the Veteran's immediate cause of death was pneumonia and sepsis, which caused multiorgan system failure, including the heart, and this Veteran's congestive heart failure was less likely than not due to his coronary calcification which had no definitive clinical manifestation of ischemia based on his clinic records.   

Upon review of all relevant evidence of record, the Board notes that the claims file contains an opinion essentially indicating that the Veteran's congestive heart failure was less likely related to ischemic heart disease.  Further, the claims file contains another VA medical opinion indicating that the Veteran's cause of death was secondary to an acute bilateral pneumonic process, advanced age, and associated poor immune system.  However, the claims file does not contain any specific medical opinions as to whether any of the disabilities listed on Veteran's death certificate were related to his active duty service or to his other service-connected disabilities.  As such, the Board finds that a VA medical opinion should be obtained as to whether any of the conditions listed on the Veteran's death certificate were caused or aggravated by his active duty service or a service-connected disability, and as to whether any other disability caused or aggravated by his active duty service contributed to his death.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, the Board notes that, in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 Dependency and Indemnity Compensation (DIC), the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

The Board notes that the appellant was issued a VCAA letter in June 2008.  However, this letter did not specifically lay out all of the requirements set forth in Hupp.  As such, the Board finds that a corrective VCAA notice should be issued to the appellant. 

With regard to the appellant's claim for entitlement to burial benefits, the Board finds that this claim is inextricably intertwined with pending claim for service connection for cause of death.  As such, the Board must defer consideration on this issue until such time as the evidentiary development ordered herein is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with corrective VCAA notice in accordance with the requirements set forth in Hupp. 

2. Attempts should be made to obtain the medical records listed on the August 2008 Authorization and Consent to Release Information form.  Associate any records received, including negative responses, with the claims file.

3. Obtain any and all VA treatment records from the years leading up to the Veteran's death that have not previously been associated with the claims file.
4. After the aforementioned records have been obtained to the extent possible, obtain a VA medical opinion regarding the etiology of the conditions listed on the Veteran's death certificate.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not that any of the conditions listed on the Veteran's death certificate were caused or aggravated by his military service or by a service-connected disability.  The examiner should also provide an opinion as whether any other disability caused or aggravated by the Veteran's active duty service contributed to his death.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefits sought on appeal remain denied, the appellant should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



